GRANT, Judge,
dissenting.
I respectfully dissent. The majority states that we must analyze this case under the “totality of the circumstances” rule. State v. Roberts, 131 Ariz. at 515, 642 P.2d at 860. I agree with this statement. However, I believe that the only conclusion to be drawn from the totality of the circumstances in this case is that the cumulative effect of the trial court’s actions influenced the jury and thereby denied the defendant a fair trial. The defendant’s position is not defeated by his failure to object in the trial court. State v. Smith, 108 Ariz. 121, 123-124, 493 P.2d 904, 906-907 (1972).
The numerical breakdown of the jurors was made known to the trial court by the polling, which revealed that all but one juror had voted for a guilty verdict. Therefore in this case, as in Roberts, one juror was effectively singled out and subjected to considerably more pressure than if the division had been greater. I therefore agree with the dissent in Roberts, 131 Ariz. at 516, 642 P.2d at 861 (Feldman, J., dissenting). As in Roberts, this jury was sent back to deliberate without a cautionary instruction to vote their honest convictions.
Adding to the totality of the circumstances in this case and thereby making it a more grievous fact situation than that found in Roberts is the unfortunate fact that the interaction between the trial court and the jury occurred at 5:00 p.m. on New Year’s Eve.
The timing alone creates a coercive atmosphere to which the trial court added by sending the jury back to deliberate again, knowing that there was a lone holdout as to the verdict. I do not believe that trial divisions should be “dark” on holidays such as New Year’s Eve, but great caution must be exercised by trial courts in submitting a case to a jury for deliberations at 4:30 p.m. on a holiday evening. In State v. McCutcheon, which was reversed on this same issue, the jury was allowed to recess and resume deliberations after the Christmas holiday. 150 Ariz. at 319, 723 P.2d at 668.
This case also has definite similarities to State v. Thomas, 86 Ariz. 161, 342 P.2d 197 (1959), in which our supreme court held that it was improper for the trial court to give the jury a “dynamite” charge or instruction. While such an instruction was not given in this case, the circumstances were equally coercive.
In Thomas, after the jury had deliberated for more than eight hours, the trial court *32called the jurors into court at midnight to ask whether they could reach a verdict. Without telling the jurors that they could retire for the night and resume deliberations the next day, the trial court gave them the improper instruction and sent them back to continue deliberating. The jury reached a verdict within one hour and forty minutes of being sent back. As the opinion states: “proof of the pudding is in the eating.” Thomas, 86 Ariz. at 166, 342 P.2d at 200 (quoting Udall, J., dissenting, State v. Voeckell, 69 Ariz. 145, 157, 210 P.2d 972, 980 (1949)). In this case the jurors were not told that they could recess and resume deliberations after the holiday. In my opinion, the proof of the pudding in this case lies in the fact that the jury reached a verdict within twenty minutes of being sent back to continue deliberating. For the foregoing reasons, I would reverse this, case and remand it for a new trial.